Citation Nr: 0000455	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-19 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1984 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for an acquired 
psychiatric disorder.  The veteran requested a hearing before 
a VA hearing officer (RO hearing).  The veteran was scheduled 
to appear at a hearing on May 24, 1993.  The veteran 
submitted a written request to cancel his hearing on May 24, 
1993.  He indicated that he was not requesting that another 
hearing be scheduled.

In July 1995, the Board remanded the veteran's claim to the 
RO for additional development of records alluded to by the 
veteran.  Actions requested having been completed, the 
veteran's appeal is again before the Board for resolution.


FINDINGS OF FACT

1.  The veteran was diagnosed with a personality disorder 
while in service; am acquired psychiatric disorder was not 
present in service.

2.  No competent medical evidence has been submitted to 
suggest that the veteran has an acquired psychiatric disorder 
of service origin or that such represented an in-service 
aggravation of the personality disorder diagnosed in service 
by superimposed disease or injury.


CONCLUSIONS OF LAW

1.  Personality disorders are not considered to be diseases 
or injuries for the purpose of service connected compensation 
benefits.  38 C.F.R. § 3.303(c) (1999).

2.  The claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) span from 
February 1984 to April 1989.  In October 1988, the veteran 
was treated for an overdose of various medications.  
Treatment records noted that the veteran "will continue to 
act out in potential self injurious ways, escalating in 
severity, until he is released from the military."  A mental 
status evaluation conducted that same month determined that 
the veteran had no mental disease or defect that warranted 
disposition through medical treatment.  The veteran's 
problems were found to result from a personality disorder, 
and the examiner did not believe that rehabilitation would be 
successful, especially in light of the veteran's "risk for 
suicidal acting out."  The examiner determined that the 
veteran was not suicidal at the time of the examination, and 
he recommended that the veteran receive positive 
consideration for administrative discharge.  When separated 
from the military in April 1989, the veteran received a 
general discharge under honorable conditions. 

The veteran's claims file contains VA outpatient treatment 
records spanning from May 1989 to March 1992.  These records 
treat a variety of conditions including nervousness and 
insomnia.  They do not contain a diagnosis of any mental 
disorder or psychiatric problem.

The veteran underwent a VA psychiatric evaluation in October 
1991.  The examiner deferred the diagnosis because the 
veteran's SMRs and claims folder were not available.  In 
October 1992, the same examiner reviewed the veteran's 
service records and noted the veteran's two attempts at 
suicide while in the military.  The examiner noted that the 
veteran provided no records indicating he received 
psychiatric treatment after his military service.  

The examiner observed the veteran to be a thin young man who 
looked to be in good health.  The veteran was able to express 
himself freely, coherently, relevantly, and was well 
organized.  The examiner observed that the veteran was also 
cooperative, and that he expressed himself without any mental 
disorder, no perceptive disorder, and no evidence of 
delusional material.  The examiner found the veteran to be 
oriented in all three spheres.  The veteran's memory was 
preserved, and his retention, recall, intellect, judgment and 
the entire sensorium were clear.   The examiner diagnosed the 
veteran with no mental disorder, and found that a mixed 
personality disorder was strongly suspected.

In his April 1993 substantive appeal, the veteran noted that 
he had been hospitalized at a VA facility in March 1993 after 
another suicide attempt.  In July 1995 the Board remanded the 
veteran's claim to the RO in order to determine whether 
private psychiatric treatment records existed, and to obtain 
the veteran's March 1993 VA treatment records.  The RO 
contacted the veteran in October 1996 and requested the names 
of physicians or hospital where he may have received 
psychiatric treatment.  The veteran was asked to supply this 
information within 60 days, and was informed that he had a 
maximum of one year to provide this information to the RO 
before it would readjudicate his claim based on the available 
evidence.   In December 1996, the RO submitted a psychiatric 
record request to the Recinto Ciencias Medicas in Rio Piedra, 
Puerto Rico, the only facility wherein the veteran reported 
receiving treatment.  The RO followed up on this request a 
second time in January 1998.  Neither the veteran nor the 
medical center submitted any psychiatric treatment records to 
the RO.   In September 1999, the veteran's case was returned 
to the Board.

II.  Legal Analysis

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

A preliminary determination that must be made in a case 
involving a claim for service connection is whether the claim 
is "well grounded."  A claim is "well grounded" if it is 
"plausible meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78,81 (1990).  The initial burden of 
showing that a claim is well grounded, if it is judged by a 
fair and impartial individual, resides with the veteran; if 
it is determined that he has not satisfied his initial burden 
of submitting evidence sufficient to show that his claim is 
well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 81, 82.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 127 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence showing that a 
chronic condition subject to presumptive service connection, 
such as a psychosis, became manifest to a compensable degree 
within the prescribed on-year period after service may 
satisfy the nexus requirement.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

The Board acknowledges that the veteran was diagnosed with a 
personality disorder while in service, and that the 
manifestation of this condition ultimately resulted in the 
veteran's discharge from the service.  However, that fact 
provides no basis for a grant of service connection in the 
instant case.  Personality disorders and mental deficiency 
are not diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c) (1999).  "[Personality] disorders are 
developmental in nature, and, therefore, not entitled to 
service connection.  Regulatory authority provides that 
personality disorders will not be considered as disabilities 
under terms of the [Schedule for Rating Disabilities]. See 38 
C.F.R. §§ 4.9, 4.127 (1998).  Therefore, as a matter of law, 
there is no compensable rating disability."  Beno v. 
Principi, 3Vet. App. 439, 441 (1992).  

Service connection may be granted, however, in limited 
circumstances if there is medical evidence suggesting that 
the personality disorder at issue has been "aggravated by 
superimposed disease or injury."  See Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995).  However, there is absolutely no 
medical evidence in this case that superimposed disease or 
injury aggravated the in-service personality disorder, or 
that a current disability is the result of such aggravation.

There is no competent medical evidence that the veteran 
experiences a current psychiatric problem as the result of 
the personality disorder experienced in service. 
The veteran's VA outpatient treatment records do not diagnose 
him with an acquired psychiatric disorder.  The October 1992 
addendum to the October 1991 VA psychiatric examination 
diagnosed the veteran with no mental disorder, but only a 
strongly suspected mixed personality disorder.  Furthermore, 
the veteran has not submitted or provided information as to 
the existence of a currently claimed psychiatric disorder.  
In the absence of a claimed disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992)

Although the veteran alleges that he has an acquired 
psychiatric disorder, and that this condition evolved from 
the personality disorder he exhibited during his service in 
the military, he does not have the medical expertise or 
psychiatric training to give a competent opinion on the 
diagnosis or etiology of any such conditions.
Therefore, his allegations in this regard have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board emphasizes that a well grounded claim must 
be supported by evidence, and not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for an acquired psychiatric disorder is 
well grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claim.  See Epps, 
126 F.3d at 1469.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Finally, the Board views its (and the RO's) discussion as 
sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinnette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).  In addition, it is clear that the 
reason for the prior remand action was to develop evidence 
alluded to by the veteran, which could serve to well ground 
his claim.  The requested development was unsuccessful.  No 
further action in this regard is deemed necessary.  


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for an acquired psychiatric 
disability is denied.



		
N. R. ROBIN
	Member, Board of Veterans' Appeals





 

